United States District Court

NORTHERN DlSTRICT OF TEXAS
DALLAS DIVISION

SAN DRA JOSEPHINE HUDG lNS,
Plaintiff,

v. CASE NO. 3217-CV-3§25-S

AMERIPRESE FINANCIAL SERVICES, lNC.,
Defendant.

CO'>CO§¢O'JEO‘>¢O‘>CO?¢O=

MEM()RANDUM OPINION AND ORDER

This Order addresses Plaintiff Sandra losephine Hudgins’s (“Hudgihs”) Appfieation to
Vacate Arbitration Award {ECF No. l] and Defendant Ameriprise Financial Services, lnc.’s
(“Arneriprise”) Counter»l\/Iotion to Corifirrri Arbitration Award [ECF No. 10]. For the following
reasons, the Court denies Hudgins’s Application to Vacate and grants Arrieriprise’S Counter-
l\/iotioh.

I. BACKGROUND

Per Special Order 3-318, this case Was transferred from the docket of Chief Judge Barbara
l\/I.G. Lyrm to the docket of this Court on l\/larch 8, 2018.

Hudgins is the Respondent/Counter-Claimant in the underlying arbitration case (the
“Arbitratiori”) that Was decided on October 13, 2017, by the Financial lndustry Regulatory
Authority (“FINRA”) Oftice of Dispute Resolution. Pi.’s Appl. ft 5. Ameriprise is the
Claimant/Counter-Respondent in the Arbitration. Id. The factual background provided by
Hudgins in her Appfication is limited

On or about Septernber 25, 2014, Hudgins, Who at that time Was a registered representative
With Ameriprise, signed a promissory note (the “Note”) for a loan that she received from

Ameriprise. Def.’s l\/lot. ‘ll 63 See also Def.’s Ex. A. Pursuant to paragraph 6 of the Note, Hudgins

 

 

agreed to arbitrate any dispute arising between herself and Ameriprise. Def.’s Mot. ll 6; see also
Def.’s Ex. A ll 6. Hudgins’s employment with Ameriprise ended on luly 22, 2016. Def.’s l\/lot. ll
7. Pursuant to paragraph 2 ofthe Note, upon termination of Hudgins’s employment for any reason,
any outstanding principal amount, plus accrued interest, became immediately due and payable
Id.‘, see also Def.’s Ex. A ll 2. As of the date of Hudgins’s termination, the unpaid balance of
principal and interest was $406,331.81. Def.’s Mot. ll 7.

Following non~payinent by Hudgins, Ameriprise filed a Statement of Claim with FINRA
on September 7, 2016. Def.’s Mot. ll 8. Per the arbitration provision, the Arbitration Was held in
Dallas, Texas, on or about August 22, 20l7. Pl.’s Appl. ll 6. On or about October 13, 2017, the
Arbitration Panel issued an award in favor of Ameriprise for $451,137.53, including (a)
$415,840.36 in compensatory damages and pre-award interest; (b) interest on the $4l5,840.35 at
the rate of 2.13% per annum; (c) $31,140.20 in attorney’s fees; and (d) $4,156.97 in costs (the
“Award”). Id.; Def.’s l\/lot. ll 9. The Arbitration Panel also denied Hudgins’s counterclaim and
claims for violations of state and federal law, including age discrimination Pl.’s Appl. ll 6.

On November 13, 2017, Hudgins filed her Application to Vacate Arbitration Award.
Anieriprise filed its Opposition and its Counter-l\/lotion to Confirrn iArbitration Award on January
25, 2018. Hudgins did not file a response

II. LEGAL STANDARI)

When a party to an arbitration timely applies for an order confirming an award, the Federai
Arbitration Act (“FAA”) provides that “the court must grant such an order unless the award is
vacated, modified, or corrected as prescribed in § lO and § ll.” 9 U.S.C. § 9. A court may only
vacate an arbitration award where: (l) the award was procured by corruption, fraud, or undue

means; (2) there Was evident partiality or corruption among the arbitrators; (3) the arbitrators Were

 

“guilty of any misbehavior” that prejudiced a party’s rights; or (<i) the arbitrators exceeded their
powers. [d. § l(l(a). Because the FAA does not include an additional ground to vacate an
arbitration award based on mere errors in interpretation or application of the law, or mistakes in
fact-finding, courts must not “conduct a review of an arbitrator’s decision on the merits.”
Householder-' Grp. v. Cough)-‘cm, 354 F. App’x 848, 851 (Sth Cir. 2009) (citations omitted)‘, see
also Citigroup Glob. Mkts., IHc. v. Bacon, 562 F.3d 349, 358 (Sth Cir. 2009) (holding that there
are no longer non-statutory grounds for vacating arbitration awards). Under the FAA, an
arbitrator’s decision will be vacated “oniy in very unusual circumstances.” ch'm'er DSC ], L.L.C.
v. Rai'nier Copz'rol Mgmf., L.P., 828 F.3d 362, 364 (Sth Cir. 20l6) (quoting Firsf Oprfons ofChic.,
Inc. v. Koplan, 514 U.S. 938, 942 (1995)).

Given the strong federal policy favoring arbitration, “li]udicial review of an arbitration
award is extraordinarily narrow.” ch'n CH Corbon, LLC v. ConocoPhilh'ps Co., 674 F.3d 469,
472 (5th Cir. 20}2) (quoting Brook v. Peak hit’!, Lc‘d., 294 F.3d 668, 672 (5th Cir. 2002)). Courts
consistently describe the scope of judicial review of arbitration awards as “among the narrowest
known to the law.” Pfefjle v. Chemoil Corp., 73 F. App’x 720, 723 (Sth Cir. 2003). 'l`he party
moving to vacate an arbitration award has the burden of proof. Weber v. Me)')-‘ill Lynch Pier'ce
Fenner & sz'lh, lnc., 455 F. Supp. 2d 545, 549 (N.D. Tex. 2006). 'l`he arbitrator’s decision must
be given a high level of deference, and “lt]he court must resolve any doubts or uncertainties in
favor of upholding the award.” Brabham v. A. G. Eo'wc:ro.'s & Sons Inc. , 376 F.3d 377, 385 n.9 (Stli
Cir. 2004).

III. ANALYSIS
Hudgins moves to vacate the Award “because of bias or misconduct.” Pl.’s Appl. ll 9.

Specifically, Hudgins contends that the Court should vacate the Award because (i) the Award was

 

 

procured by corruption, fraud, or undue means‘, (2) there is evidence of partiality or corruption by
the Arbitration Panel; and (3) the Arbitration Panel was guilty of misconduct or misbehavior that
prejudiced the rights of Hudgins. Id.

ln support of her Application, Hudgins submits as exhibits: (l) her affidavit; (2) the Award;
(iii) a selection of motions filed by Hudgins in the Arbitration', and (4) a selection of the Arbitration
Panel’s orders in the Arbitration. See _Pl.’s Ex. 001~035. Hudgins states in her afl`idavit,

During the discovery phase of the Arbitration Case 1 sent discovery requests to the

Claimant/Counter-Respondent who wholly objected to answer any of niy

discovery. After diligently attempting to secure the discovery, l filed a motion to

compel on .lune l5 and again on lune 21 with the Arbitration Panel. The

Claimant/Counter-Respondent replied, ` making frivolous and unfounded

objections The Arbitration Panel refused to allow me to obtain the most relevant

and material evidence to which l needed to prove my case-in-chief. As a result, my

rights were prejudiced and l was treated unfairly in the process
Pl.’s Ex. 001 ll 3.

A. Cor."upt."on, Fraud, or Undue Means

Section lO(a)(l) of the FAA permits the Court to vacate an arbitration award “where the
award was procured by corruption, fraud, or undue means.” 9 U.S.C. § 10(a)(1). “Tlie statute
does not provide for vacatur in the event of any fraudulent conduct, but only ‘where the cri/void
was procured by corruption, fraud, or undue means.’ We read this language as requiring a nexus
between the alleged fraud and the basis for the panel’s decision.” Forsythe Imt’l, S.A. v. G:.'bbs Or`f
Co. ofTex., 9l5 F.2d 1017, l022 (5th Cir. 1990) (quoting 9 U.S.C. § iO(a)(l)).

Hudgins alieges, “The award was procured by corruption, fraud, or undue means The
Arbitration Panel wrongfully disallowed lHudgins] the right to obtain relevant and material

evidence in the discovery process from lAmeriprisel that lHudgins] intended to use in her case-

in chief.” Pl.’s Appl. ll 9(a) (internal citations omitted). Hudgins provides no further argument,

 

factual allegations, or proof beyond this assertion in her Application and her statement from the
affidavit outlined above. See supra § lll.

l~ludgins fails to advance any credible argument to show the Award was procured by
corruption, fraud, or undue means. Hudgins alleges that the Arbitration Panel “wrongfully
disallowed” her the right to obtain evidence, but does not allege that the reason for the decision
was due to corruption, fraud, or undue means ln essence, Hudgins is complaining of a discovery
ruling by the Arbitration Panel. 'l"he limited record demonstrates that the Arbitration Panel
extensively considered both Hudgins’s and Ameriprise’s arguments on the discovery issue before
denying in part and granting in part Hudgins’s motions to compel See, e.g., Pl’s Ex. 006 (“On
_lune 21, 2017, the Panel heard oral arguments on Hudgins’lsl l\/lotion to Compel.”);l id. at 007
(“At the evidentiary hearing, Hudgins argued several times that the Panel’s previous rulings on her
discovery requests for a large number of non~specifrc emails from Claimant were detrimental to
her ability to prove her case. . . . in post-hearing deliberations, the Panel carefully considered
Hudgins’ls] objections to the Panel’s previous rulings on her discovery request, each of which was
fully argued by both parties at a lengthy pre-hearing conference, and were decided in accordance
with FlNRA’s discovery rules.”). A denial in part of a discovery request after full and thorough
consideration does not amount to procurement of an award by corruption, fraud, or undue means.
rl`he Court declines to vacate tlie Award on this ground

B. Evidence of Pnrtia[ilfy or Cormption

Section lO(a)(Z) of the FAA permits the Court to vacate an arbitration award “wlrere there
was evident partiality or corruption in the arbitrators, or either of them.” 9 U.S.C. § lO(a)(Z).
“Evident partiality is ‘a stern standard.”’ Cooper v. WestEnd Ccu)iml Mgmf., L.L. C. , 832 F.3d 534,

545 (5th Cir. 2016) (quoting Posifi'i)e Sofrii)c:re Sols., Inc. v. New Cer/tz,nj) Mor{g. Corp., 476 F.3d

 

 

278, 281 (Sth Cir. 2007)). “The statutory language . . . seems to require upholding arbitral awards
unless bias was clearly evident in the decisionmalters.” ld. (quoting Posi'ti`ve Soj'ware Sols., lnc.,
476 F.3d at 281). “lF]or an arbitration award to be vacated, lHudgins] ‘must produce specific facts
from which a reasonable person would have to conclude that the arbitrator was partial to’
lAmeriprisel.” Io'. (quoting Houscholder Gr‘p., 354 F. App’x at 852). “"i` he ‘alleged partiality
lmust bel direct, definite, and capable of demonstration rather than remote, uncertain, or
speculative.”’ Id. (quoting Householo'er Grp., 354 F. App’x at 852). For example, “lc]ourts have
found that a reasonable impression of partiality is established when the arbitrator has had a direct
business or professional relationship with one of the parties to the arbitration.” Weber, 455 F.
Supp. 2d at 552.

l*ludgins alleges, “"l`here is evidence of partiality or corruption by the arbitration panel
occurred lsic]. Here, the Arbitration Panel wrongfully disallowed [Hudginsl the right to obtain
relevant and material evidence in the discovery process from lAmeriprisel that lHudginsl intended
to use in her case~in chief.” Pl.’s Appl. ll 9(b) (internal citations omitted). Hudgins provides no
further argument, factual allegations or proof beyond this assertion in her Application and her
statement from the affidavit outlined above. See sz.'pm § lll.

Hudgins fails to meet the “stern standard” of evident partiality l‘ludgins does not carry her
burden in supporting a claim that there was evident partiality or corruption in the arbitrators
Hudgins alleges that the arbitration panel “wrongfully disallowed” her the right to obtain evidence,
but Hudgins does not allege this decision was motivated by evident partiality or corruption in the
arbitrator. As discussed above, the Arbitration Panel gave due consideration to both Hudgins’s
and Ameriprise’s positions before denying in part and granting in part Hudgins’s discovery

requests See supra § lll(A). Hudgins’s position that the Arbitration Panel’s discovery ruling

 

 

demonstrates evident partiality is “remote, uncertain, or speculative.” Cooper, 832 F.3d at 545.
Further, bare recitation of the statute is not enough. The Court declines to vacate the Award on
this ground.

C. Miscom[uct or Misbelmvior

Section l0(a)(3) of the FAA permits the Court to vacate an arbitration award “where the
arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause
shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other
misbehavior by which the rights of any party have been pi'ejudiced.” 9 U.S.C. § lO(a)(3). “To
constitute misconduct requiring vacation of an award, an error in the arbitrator’s determination
must be one that is not simply an error of law, but which so affects the rights of a party that it may
be said he was deprived of a fair hearing.” Lai»vs v. Morgan Sranley Dear: Wl`ner, 452 F.3d 398,
399 (5th Cir. 2006) (quoting El Doraa’o Sch. Dr`sf. No. 15 v. Conriuental Cas. Co., 247 F.3d 843,
848 (8th Cir. 2001)).

Hudgins alleges, “The Arbitration Panel was guilty of misconduct or misbehavior that
prejudiced the rights of ll-ludginsl. Here, the Arbitration Panel wrongfully disallowed lHudginsl
the right to obtain relevant and material evidence in the discovery process from the Ameriprise
that lHudginsl intended to use in her case-in chief.” Pl.’s Appl. ll 9(c) (internal citations omitted).
Hudgins provides no further argument, factual allegations or proof beyond this assertion in her
Application and her statement from the affidavit outlined above. See supra § lll.

Unfair exclusion of evidence can justify vacatur of an arbitration award. See Guif Coasr
lndas. Workers Um`on v. Exxon Co., USA, 70 F.3d 847, 850 (5tli Cir. l995) (hoiding that arbitrator
refusing to consider evidence and preventing party from presenting additional evidence by

misleading it is “misconduct lthat] falls squarely within the scope of Section 10, and is grounds

 

for vacatur”). Construing her allegations liberally, Hudgins appears to argue that by denying in
part her motions to compel, the Arbitration Panel prevented her from obtaining and presenting
relevant and material evidence See Pl.’s Appl. ll 9(0); Pl’s Ex. 014-035. However, Hudgins has
made no attempt to identify or describe the evidence that the Arbitration Panel did not order
Ameriprise to produce, so this Court cannot determine whether such evidence was “pertinent and
material” within the meaning of§ lO(a)(B). See Wei'nberg v. Si`ll)er, 140 F. Supp. 2d 712, 719-20
(N.D. Tex. 2001), ajj”’cl, 57 F. App’x 21l (5th Cir. 2003).

Furthermore, the limited information in the record suggests that the Arbitration Panel
considered l-ludgins’s arguments regarding the issues of pertinence and materiality, and then
determined that the evidence was neither pertinent nor material. See Pl.’s Ex. 006 (“On June 21,
2017, the Panel heard oral arguments on Hudgins’ Motion to Compel.”). ln the Order dated June
26, 2017, regarding Hudgins’s motion to compel, the Arbitration Panei addressed Hudgins’s 36
requests for documents and data from Amer'iprise. See ia'. at 023-026. The Arbitration Panel
denied or denied in part l6 of these requests; however, the Arbitration Panel also ordered
Ameriprise to produce, provide, or search for the information sought in l7 of the requests Icl. The
Order shows that the Arbitration Panel took into consideration factors such as responsiveness and
privilege, whether a request was duplicative, and whether the information could be produced by
means of testimony at the final hearing. See, e.g., id. at Requests 20, 25, and 29. This Court will
not second-guess the Arbitration Panel’s decision to exclude certain evidence requested by
Hudgins. See Anrwr'ne v. Prua.’enri'al Baclie Sec., lirc., 899 F.2d 4l0, 413 (5th Cir. 1990) (“'fhis
Court should defer to the arbitrator’s decision when possible.”); see also Brabham, 376 F.3d at

380 (noting that review of arbitration award “is exceedingly deferential”).

Hudgins also fails to meet her burden in demonstrating that she was prejudiced by the
denial in part of her motions to compel by the Arbitration Panel. The Court finds that merely
stating, “The Arbitration Panel was guilty of misconduct or misbehavior that prejudiced the rights
of lHudgins]” is both conclusory and speculative

Finally, and most importantly, lludgins does not allege any facts to support her claim that
the members of the Arbitration Panel were guilty of misconduct or misbehavior that prejudiced
her rights A discovery ruling made after extensive consideration and oral argument does not rise
to the level of misconduct or misbehavior that the statute contemplates See, e. g., GuUCoast Ina’us.
Workers, 70 F.3d at 850 (“ll\llot only did the arbitrator refuse to consider evidence of the positive
drug test, he prevented Exxon from presenting additional evidence by misleading it into believing
that the lSubstance Analysis Reportl had been admitted as a business record. . . . The arbitrator
used Exxon’s failure to present evidence that he told Exxon not to present as a predicate for
ignoring the test results”). Hudgins alleges no facts and provides no evidence to demonstrate that
the Arbitration Panel’s decision was motivated by or the result of misconduct or misbehavior.

Hudgins has not satisfied her burden. The Court therefore declines to vacate the Award on
this ground

IV. CONCLUSION

For the foregoing reasons, the Court declines to vacate the Award. Hudgins’s Application
to Vacate Arbitration Award lECF No. ll is denied Because Hudgins failed to demonstrate that
the arbitration award must be vacated, modified, or corrected, Ameripi'ise’s Counter~l\/lotion to
Confirm Arbitration Award lECF No. 10j is granted By separate judgment, the Awar'd dated

October 13, 2017, will be confirmed

 

SO ()RDERED.

SlGNED September 30, 20l 8.

i@/laaaa M_.-

KAREN GREN SCHOLER
UNITED S'I`ATES DISTRICT JUDGE

 

